DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16396677 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's statement that the claims are allowable in the response filed March 29, 2021 have been fully considered but they are not persuasive because applicant has not addressed all of the 112(b) issues set forth in the previous Office Action and 112(b) issues remain with respect to the amended claims as set forth below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
With respect to claims 2-24, the claims do not consistently provide antecedent basis for limitations with respect to anatomical structures involved in the method steps of the invention. For example, in claim 2, the claims introduce the limitations “the aorta and aortic valve” or “the left ventricle” (claim 2, line 14; claim 7, line 9) and further introduces limitations such as “a right atrium” and “a left atrium” (claim 7, line 8). Therefore, at times applicant appears to establish antecedent basis for anatomical structures in the body and at times does not, for similar anatomical structures within the human body (for example, there is only one left ventricle in a patient but there is also only one right atrium in a patient), and thus the claims lack consistency with respect to the recitations of anatomical structures within the method claim and renders the claims indefinite. The applicant must consistently establish antecedent basis for the anatomical structures in the claims throughout all of the references in the claims. 
Claim 3 recites the limitation “a distal nose of the AVTD” in lines 1-2 of the claim. It is unclear whether this limitation refers to the same “a distal nose of the AVTD” in claim 2 or an additional distal nose of the AVTD. 
Claim 5 recites the limitation “a distal nose of the AVTD” in line 1 of the claim. It is unclear whether this limitation refers to the same “a distal nose of the AVTD” in claim 2 or an additional distal nose of the AVTD. 
Claim 5 recites the limitation “the tubular connect” in line 6 of the claim. There is insufficient antecedent basis for this limitation since the claim only previously recites “a tubular 
Claim 6 recites the limitation “the pullwire” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claims. 
Claim 7 recites the limitation “into aortic valve to the aorta” in line 9 of the claim. This limitation is unclear for grammatical reasons. Furthermore, as explained above, applicant fails to consistently address antecedent basis issues for anatomical structures in the claims. 
Claim 8 recites the limitation “the balloon” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation “the proximal end” in line 6 of the claim and “the distal end” in lines 7 and 10 of the claim. There is insufficient antecedent basis for these limitations in the claims.
Claim 10 recites the limitation “with RLC” in line 5 of the claim. This limitation should be changed to “with the RLC” for grammatical purposes. 
Claim 12 recites the limitation “into aortic valve to the aorta” in line 9 of the claim. This limitation is unclear for grammatical reasons. Furthermore, as explained above, applicant fails to consistently address antecedent basis issues for anatomical structures in the claims. 
Claim 13 recites the limitation “the balloon” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation “the proximal end” in line 8 of the claim and “the distal end” in line 12 of the claim. There is insufficient antecedent basis for these limitations in the claims.

Claim 20 recites the limitation “the tubular connect” in line 6 of the claim. There is insufficient antecedent basis for this limitation since the claim only previously recites “a tubular connector” in line 3 of the claim. It is unclear whether this limitation refers to “a tubular connector” in line 3 of the claim or another structure. 
Claim 22 recites the limitation “into aortic valve to the aorta” in line 9 of the claim. This limitation is unclear for grammatical reasons. Furthermore, as explained above, applicant fails to consistently address antecedent basis issues for anatomical structures in the claims. 
Claim 23 recites the limitation “the balloon” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation “the proximal end” in line 8 of the claim and “the distal end” in line 9 of the claim. There is insufficient antecedent basis for these limitations in the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim Claim 15 depends on a cancelled claim and thus fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 2-24 would be allowed if amended to overcome all of the 112(b) rejections set forth above for the reasons set forth in the previous Office Action, restated below. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art ( Cox et al (US 20140303719); US20140276395; US 20040003819 St. Goar) teaches all of the limitations set forth in claim 1 (see above), wherein the prior art further teaches a left ventricle redirector (LVR, Cox, 1000) having a tubular lumen, a distal end actively steerable to form a curve (St. Goar, US 2004/0003819; Wilson et al (US 20040276395)), passing a distal end of the lumen of the LVR over the second end of the cable at the femoral artery and advancing the LVR through the aorta and aortic valve to the left ventricle. However, claims 2-6 have not been rejected over the body of prior art because no reference could be found that teaches or suggests seating an edge of the curve of the LVR within the apex of the left ventricle and applying a force to the LVR from the femoral artery to press the curve into the apex of the left ventricle. The prior art also teaches introducing a conduit from the femoral vein into an inferior vena cava into a right atrium, through an interatrial septum into a left atrium (Wilson et al (US 20040276395), paragraph 0043-0044, figure 6). However, claims 7-11 have not been rejected . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH T DANG/Primary Examiner, Art Unit 3771